Order setting aside verdict and granting new trial unanimously affirmed, with costs. The learned trial judge who saw and heard the witnesses says in his memorandum filed that he is of opinion that the jury “ either failed to give fair consideration to defendant’s testimony or were influenced by some improper motive in arriving at their verdict,” and that “ To deny this motion would be to put a premium on crime. It would be a palpable miscarriage of justice to permit this verdict to stand.” Entertaining these views it was his duty to set aside the verdict and grant a new trial, and there is nothing in the record before us to justify a reversal of his order. Present — Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ.